Russell, Chief Justice.
1. The motion to dismiss the writ of error is without merit. Joiner v. Singletary, 106 Ga. 257 (32 S. E. 90). This case differs from Orr v. Webb, 112 Ga. 806 (38 S. E. 98), and Toccoa Electric Power Co. v. Panter, 178 Ga. 258 (173 S. E. 131), in which there was more than one party defendant or plaintiff.
2. In this ease the controlling question is whether, when it appears in an equitable petition brought against an insurer, based on a policy of fire insurance, that the policy involved named two persons as the insured, but the action is brought in the name of only one of the insured, such petition is subject to demurrer for nonjoinder. Under numerous decisions of this court in relation to the subject-matter of fire insurance, all persons interested in the contract should be joined, in order properly to adjudicate the question of liability or non-liability of the insurer. Therefore the court should have sustained the demurrer. The subsequent trial was nugatory.

Judgment reversed.


All the Justices concur.

Smith, Smith & Bloodworlh and Andrews & Shattuclc, for plaintiff in error.
Charles Robert Jones and F. M. Gleason, contra.